Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows to correct minor issues, without express authorization, in order to expedite prosecution: 

In the specification, paragraph [00119], line 12, after “402” insert –and--.
In the specification, paragraph [00123], line 6, changed “482” to –481--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the combination of elements set forth in independent claim 1 or the combination of method steps provided in independent method claim 7. 
The closest prior art to Bartczak et al (US4,929,007) discloses, as recited in claim 1, a mechanical key cylinder release mechanism for a vehicle latch, comprising: a key cylinder (214); a release link (106) having a side with a circuitous guide slot (112) formed therein, but fails to teach or suggest said circuitous guide slot including an upper guide segment and a lower guide segment; a stationary guide pin disposed in said guide slot to facilitate moving said release link between a lock position and an unlock position; and a rod (212) operably coupling said key cylinder to said release link, said rod being moveable in a first direction in response to rotation of said key cylinder in a first direction wherein said stationary guide pin traverses one of said upper and lower guide segments and being moveable in a second direction in response to rotation of said key cylinder in a second direction opposite said first direction wherein said stationary guide pin traverses the other of said upper and lower guide segments.
Furthermore, with respect to claim 7, while the prior art to Stoof and Thomas were cited in the parent application 15/176304 (US 10,392,838) to teach key cylinder release mechanisms for a ratchet and pawl latch assembly as claimed, they do not include power actuators as claimed, nor do they disclose the two distinct actuation inputs as discussed in the specification with respect to Figures 11-22. Absent hindsight reasoning, there is no motivation to include such a key cylinder release mechanism on a power actuated release assembly of a latch assembly with the claimed method of key input directions as set forth in claim 7, which recites a method of unlatching a power-operated vehicle closure latch, comprising: rotating a key cylinder from a start-of-travel position in a first direction with a key and causing a release link to move from a non-coplanar relation with a latch release mechanism into coplanar relation with said latch release mechanism; and rotating said key cylinder in a second direction opposite said first direction to an end-of-travel position coinciding with said start of travel position and causing said release link to pivot said latch release mechanism, thereby causing a pawl to pivot to a 50Atty. Docket No. 028925-00678/710465USCON ratchet release position to permit biased movement of a ratchet to a striker release position, thereby releasing a striker from the ratchet.
Accordingly, claims 1-10 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675